Mr. Justice Gabbert
delivered the opinion of the court:
The- parties are divorced. It is not sought to annul the decree in the divorce case. Counsel for plaintiff frankly admits in his brief that she is not seeking alimony. His contention is, that she is entitled to a share of the defendant’s property, solely because it was acquired by the defendant during the period the marriage relation existed between them, without regard to the divorce proceedings. This is not tenable. The property acquired by the defendant during the period he was married to plaintiff belonged to him. Plaintiff had no such interest in this property as would invest her with the right to maintain an action, the sole purpose of which was to secure any part of it, either during coverture or after the marriage relation had been dissolved. For her own individual property which the defendant has, if any, plaintiff might maintain an action. ■ The pleadings on her part, however, are not framed on this theory, and it is, therefore, unnecessary to express any opinion on this subject. The sole purpose of the action by plaintiff, as we have said, being to recover from the defendant a share of the property acquired by him during the period he was married to- the plaintiff, or, in lieu thereof, a judgment for such value, the judgment of the district court must be reversed, and the cause remanded with directions to dismiss the action, and it is so. ordered.
Reversed and remanded, "• with directions.
Chief Justice Campbell and Mr. Justice Hill concur.